KeewiN, J.
There is evidence tending to show that plaintiff, a school teacher, forty years of age, lived at Beaver Dam, and during the summer of 1914 was taking a-postgraduate course in Milwaukee normal school; that on July 14, 1914, she took a street car going home from the Normal and just before reaching Martin street rang the bell for the car to stop; that she had three or four books in her right hand; that she started toward the rear of the car, the conductor opened the door, and she took hold of the handle with her left hand and was in the act of alighting from the car when the conductor signaled for the car to go ahead and the car started; that the car started suddenly with a jerk as plaintiff was attempting to alight therefrom and she was thrown and came down with great force on her left side, her head striking the ground. The injury occurred July 14, 1914, and the trial was had September 16, 1915. There is an abundance of evidence that plaintiff was seriously injured and that she was still suffering from the injury at the time of the trial; that *86sbe was suffering from traumatic neurasthenia, an injury to the nervous system.
1. The contention that questions 3 and 4 of the special verdict are inconsistent is not'tenable. There is ample evidence to sustain the finding that the' motorman was negligent in suddenly starting the car and that the conductor was negligent in giving the signal to the motorman to start the car before the plaintiff had alighted therefrom.
2. It is claimed that the damages awarded by the jury are excessive and the result of passion and prejudice on the part of the jury. It is true the damages are quite high, but it is also true that upon the evidence produced on the trial the injuries which the plaintiff sustained were quite serious, and we find nothing m the record which would warrant us in saying that the jury was actuated by passion or prejudice. The learned trial court below refused to disturb the verdict on the question of damages and we are not able to say that the court was clearly wrong.
By the Court. — Judgment is affirmed.